Citation Nr: 0518080	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  93-09 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to June 15, 1989 for 
an award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The appellant is a veteran who had recognized active service 
from October 1941 to September 1942 and from December 1944 to 
June 1946.  From April 1942 to September 1942, he was a 
prisoner of war (POW) of the Japanese government.

The appeal is before the Board of Veterans' Appeals (Board) 
from a September 1997 decision of the Manila, Philippines 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue was most recently before the Board in 
November 2003.

In April 2005 the veteran and his spouse appeared and 
testified at a personal hearing before the undersigned Acting 
Veterans' Law Judge in Washington, D.C.  A transcript of that 
hearing is of record.

In January 2005, the Board granted the appellant's motion to 
advance his appeal on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2004).

At this point the Board notes that the veteran and his 
representative appeared to raise the issue of establishing 
permanent incapacity for self-support for the veteran's 
child, Virgilio Mina, at the April 2005 Board hearing.  A 
claim for this benefit was denied by the RO by way of a May 
2003 rating decision.  However, based on the veteran's 
testimony at the April 2005 Board hearing, it appears that 
the veteran may be attempting to re-open this claim.  
Therefore, this matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  On June 15, 1989, the RO received a written statement 
from the veteran which was interpreted as requesting 
entitlement to service connection for PTSD and service 
connection was subsequently granted, effective June 15, 1989.

2.  There is no communication from the veteran or his 
representative prior to June 15, 1989 that constitutes a 
formal or informal claim for entitlement to service 
connection for PTSD.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
June 15, 1989 for the grant of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.155, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 2004 letter, as well as the March 1998 
and November 2002 statements of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the February 2004 letter, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The letter also advised the appellant to 
submit any relevant evidence in his possession.  The Board 
finds that these documents, when taken together, fulfilled 
VA's duty to notify, including the duty to notify the veteran 
to submit any pertinent evidence in his possession, and that 
any defect in the timing of such notice constitutes harmless 
error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and VA 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  As such, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  As the veteran has 
been afforded several VA examinations, the Board finds that 
the record as it stands contains adequate medical evidence to 
adjudicate the claim.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  An exception to this general rule applies 
if a claim is received within one year from separation from 
service.  In that case, the effective date shall be the day 
following separation from service.  See 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim is any communication indicating an intent to apply for 
one or more benefits.  The benefit sought must be identified.  
38 C.F.R. § 3.155.  The mere presence of medical evidence of 
a disability does not constitute a claim; rather, the veteran 
must assert a claim either expressly or impliedly.  VA is not 
required to conjure up issues not raised by the claimant.  
Brannon v. West, 12 Vet.App. 32, 35 (1998).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).

The record contains evidence that the veteran applied for 
service connection for beri beri, malaria, and arthritis in 
June 1962.  In August 1962, the RO denied service connection 
for beri beri, malaria, and arthritis.  The record shows that 
the veteran was notified of this decision in September 1962.

In the present case, the veteran filed a formal claim for 
entitlement to service connection for arthritis and high 
blood pressure, which was interpreted by the RO to include a 
claim for PTSD, on June 15, 1989.  A September 1997 RO 
decision awarded the veteran service connection for PTSD, 
effective June 15, 1989.

The Board acknowledges the veteran's assertions and his 
belief that his award of service connection for PTSD should 
date back to August 1962 based on his previous claim and 
rating decision.  The Board also notes that the veteran has 
testified that he had previously [i.e., prior to June 15, 
1989] refrained from filing a claim of service connection for 
a psychiatric disorder because he did not want to lose his 
job or face difficulties in obtaining employment.  As noted 
above, however, VA regulations for establishing an effective 
date for an award of service connection require not only 
evidence of a diagnosis of the disability in question, but 
also a communication from the veteran or his or her 
representative expressing a desire to apply for service 
connection for the disability diagnosed.

The Board notes that the veteran informed the February 1996 
VA examiner that he had not previously sought formal 
psychiatric treatment because people would "think badly of 
him."  The Board also observes, however, that during his 
April 2005 Board hearing the veteran seemed to (at least 
implicitly) assert that he had in fact sought psychiatric 
treatment prior to June 1989 (although he has not made VA 
aware of any such treatment).  At any rate, even if private 
psychiatric or VA psychiatric treatment records dated prior 
to June 1989 were present in this case, the veteran's June 
1989 claim of service connection for PTSD was not pre-dated 
by an adjudication of the type cited in 38 C.F.R. § 3.157(b), 
and, as such, that regulation can not afford a basis for 
finding that a claim for service connection for PTSD was 
filed earlier than June 15, 1989.  Crawford v. Brown, 5 Vet. 
App. 33 (1993).

In short, there is no evidence of any communication from the 
veteran expressing a desire to apply for service connection 
for his PTSD prior to June 15, 1989.  As a result, there is 
nothing in the record prior to June 15, 1989 that can be 
construed as a formal or informal application for service 
connection benefits for PTSD.  The Board acknowledges the 
veteran's essential argument that his June 1962 claim for 
beri beri, malaria, and arthritis should be construed as a 
claim for PTSD, but there is no evidence of record to 
indicate that the veteran was expressing an intent to apply 
for PTSD benefits in his June 1962 claim.  Thus, there is no 
basis for awarding service connection for PTSD prior to June 
15, 1989.

Again, the Board fully understands the veteran's contentions.  
However, the Board is bound by VA laws and regulations, and 
in the present case there is simply no legal basis for 
finding that an earlier effective date is warranted.  The 
Board has also considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

The appeal is denied.



	                        
____________________________________________
	DAVID S. NELSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


